The court upon rehearing considers that the doctrine of error without injury cannot be applied to the case shown by the pleadings, and hence orders that the judgment be reversed and the cause remanded for further proceedings — this for reasons which are disclosed in the cases of Kolsky v. Enslen, 103 Ala. 97,15 So. 558, and Carmelich v. Mims, 88 Ala. 335, 6 So. 913, where the difference between a plea setting up an original total lack of consideration and one of a failure of consideration in respect of the necessity for particularity of allegation is pointed out. The court also holds that the doctrine of error without injury cannot be applied to save a reversal on any other theory suggested by the brief for appellee. Without overlooking the difference in the nature of the two pleas, I have thought that there was a material difference between the plea considered in Kolsky v. Enslen and the one considered in Giles v. Williams, 3 Ala. 316, 37 Am. Dec. 692, cited as authority in the first-named case, and that the plea shown by the record, with its peculiar language, should, in the absence of demurrer taking the point that it did not appear whether the plea was a plea of want of consideration or a plea of failure of consideration, be held to serve the purpose of either plea, and that therefore appellant suffered no injury by the erroneous ruling as to plea 7. However, the question is not one of great importance, and I have acquiesced in the views entertained by other members of the sitting section of the court.
Application granted, judgment of affirmance set aside, judgment reversed, and cause remanded.